 



Exhibit 10.41
Nordstrom, Inc.
1997 Stock Option Plan
Non-qualified Stock Option Agreement
Time Vested Options
A NON-QUALIFIED STOCK OPTION GRANT for the number of shares of Common Stock
(hereinafter the “Option”) as noted on your Notice of Grant of Stock Options, of
Nordstrom, Inc., a Washington Corporation (the “Company”), is hereby granted to
the “Optionee.” The option price is determined as provided in, and subject to,
the terms, definitions and provisions of the Nordstrom, Inc. 1997 Stock Option
Plan (the “Plan”) adopted by the Company, which is incorporated by reference
herein. The Options are subject to the following:
1. OPTION PRICE. The option price is one hundred percent (100%) of the fair
market value of the Company’s Common Stock, as determined by the New York Stock
Exchange closing price on the date of the grant, as noted on your Notice of
Grant of Stock Options.
2. VESTING AND EXERCISING OF OPTIONS. These Options shall vest and be
exercisable in accordance with the provisions of the Plan as follows:
(a) Schedule of Vesting and Rights to Exercise.
Years Following Grant of Options Percent of Options Vested
After 1 year 25%
After 2 years 50%
After 3 years 75%
After 4 years 100%
(b) Method of Exercise. These Options shall be exercisable by a written notice
which shall:
(i) state the election to exercise the Options, the number of shares, the total
option price, name, address and social security number of the Optionee;
(ii) be signed by the person entitled to exercise the Options; and
(iii) be in writing and delivered to Nordstrom Executive Benefits (either
directly or through a stock broker).
Alternatively, the Company may require that all or certain stock option
exercises be made through a designated stock broker. Procedures for these
exercises shall be disseminated to the Optionee.
Payment of the purchase price of any shares with respect to which Options are
being exercised shall be by check or bank wire transfer, or may be by means of
the surrender of shares of Common Stock previously held by Optionee, having a
fair market value at least equal to the exercise price. The certificate or
certificates or shares of Common Stock as to which the Options shall be
exercised shall be registered in the name of the person or persons exercising
the Options unless another person is specified. Options hereunder may not at any
time be exercised for a fractional number of shares.
(c) Restrictions on Exercise. These Options may not be exercised if the issuance
of the shares upon such exercise would constitute a violation of any applicable
federal or state securities or other law or valid regulation. As a condition to
the exercise of these Options, the Company may require the person exercising the
Options to make any representation and warranty to the Company as the Company’s
counsel advises and may be required by any applicable law or regulation.
3. NONTRANSFERABILITY OF OPTIONS. These Options may not be sold, pledged,
assigned or transferred in any manner otherwise than by will or the laws of
descent and distribution, and may be exercised during the lifetime of the
Optionee only by the Optionee or by the guardian or legal representative of the
Optionee. The terms of these Options shall be binding upon the executors,
administrators, heirs, successors, and assignees of the Optionee.

 



--------------------------------------------------------------------------------



 



4. TERMINATION OF EMPLOYMENT. Except as set forth below, these Options may only
be exercised while the Optionee is an employee of the Company. If an Optionee’s
employment is terminated, the Optionee or his or her legal representative shall
have the right to exercise the Options after such termination as follows:
(a) If the Optionee dies, the persons to whom the Optionee’s rights have passed
by will or the laws of descent and distribution may exercise such rights. If
these Options were granted at least six (6) months prior to death, they shall
continue to vest and may be exercised during the period ending four (4) years
after the Optionee’s death, but in no event later than ten (10) years after the
date of grant.
(b) If the Optionee’s employment is terminated due to his or her embezzlement or
theft of Company funds, defraudation of the Company, violation of Company rules,
regulations or policies, or any intentional act which harms the Company, such
Options, to the extent not exercised as of the date of termination, shall be
terminated as of that date.
(c) If the Optionee’s employment is terminated due to his or her disability, as
defined in Section 22(e)(3) of the Internal Revenue Code, these Options, if
granted at least six (6) months prior to such termination, shall continue to
vest and may be exercised during the period ending four (4) years after
termination, but in no event later than ten (10) years after the date of grant.
(d) If the Optionee’s employment is terminated due to his or her retirement upon
attaining age 50 with ten (10) years of service to the company or age 60, these
Options, if granted at least six (6) months prior to such termination, shall
continue to vest and may be exercised during the period ending four (4) years
after termination, but in no event later than ten (10) years after the date of
grant.
(e) If the Optionee’s employment is terminated for any reason other than those
set forth in subparagraphs (a), (b), (c) and (d) above, the Optionee may
exercise his or her Options, to the extent exercisable as of the date of his or
her termination, within one hundred (100) days after termination, but in no
event later than ten (10) years after the date of grant.
5. TERM OF OPTIONS. These Options may not be exercised more than ten (10) years
from the date of original grant of these Options and may be exercised during
such term only in accordance with the Plan and the terms of these Options.
6. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. As provided in the Plan, the
number and kind of shares of Company stock subject to these Options shall be
appropriately adjusted along with a corresponding adjustment in the option price
to reflect any stock dividend, stock split, split-up or any combination or
exchange of shares, however accomplished.
7. ADDITIONAL OPTIONS. The Compensation Committee may or may not grant you
additional stock options in the future. Nothing in this grant of options or any
future grant should be construed as suggesting that additional grants of options
to you will be forthcoming.
10333 • 03/02 • 250

 



--------------------------------------------------------------------------------



 



Nordstrom, Inc.
Notice of Grant of Stock Options

         
<NAME>
      ID: <ID>
 
         Grant No: <Grant #>

On February 25, 2002, you were awarded non-qualified stock options under the
Nordstrom, Inc. 1997 Stock Option Plan to purchase shares of Nordstrom, Inc.
stock. The details of your grant, including the four-year vesting schedule, are
outlined below:

              Option Date   Price   Number of Options
02/25/2002
  $ 25.36     <Number of Options>

Vesting Schedule

          Shares   Vest Date   Expiration
<share1>
  02/25/2003   02/25/2012
 
       
<share2>
  02/25/2004   02/25/2012
 
       
<share3>
  02/25/2005   02/25/2012
 
       
<share4>
  02/25/2006   02/25/2012

Please keep this Notice for your records. You are not required to return this or
any other document to Nordstrom, Inc. in connection with your grant.
If you have any questions about your stock option grant, please call Nordstrom
Executive Benefits at (206) 303-5855 or email executive.benefits@nordstrom.com.

 